  Case 15-43317         Doc 42     Filed 10/11/18 Entered 10/11/18 10:10:24              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-43317
         WILLIAM J COLLINS
         MELISSA L BLACK COLLINS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/28/2015.

         2) The plan was confirmed on 04/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-43317        Doc 42      Filed 10/11/18 Entered 10/11/18 10:10:24                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $10,546.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $10,546.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,895.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $476.50
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,371.50

Attorney fees paid and disclosed by debtor:                $105.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T                           Unsecured         122.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA         495.01          495.01           0.00       0.00
BANK OF AMERICA                Unsecured         593.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         382.00        382.02          382.02           0.00       0.00
CHARTER ONE                    Unsecured         133.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         120.00        146.40          146.40           0.00       0.00
COMCAST                        Unsecured         402.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
DOUGLAS KNIGHT & ASSOCIATES    Unsecured            NA       2,519.43        2,519.43          71.81       0.00
ECAST SETTLEMENT CORP          Unsecured      2,392.00       2,417.88        2,417.88          68.92       0.00
ECAST SETTLEMENT CORP          Secured        5,900.00       5,900.00        5,900.00      5,090.47     354.59
ENH LABORATORY SERVICES CLIN Unsecured            15.00           NA              NA            0.00       0.00
EQUIFAX                        Unsecured           0.00           NA              NA            0.00       0.00
EVANSTON OPHTHALMOLOGISTS      Unsecured         160.00           NA              NA            0.00       0.00
EXPERIAN                       Unsecured           0.00           NA              NA            0.00       0.00
FIRST CASH ADVANCE             Unsecured         445.00           NA              NA            0.00       0.00
FIRST PREMIER BANK             Unsecured         314.00           NA              NA            0.00       0.00
GM FINANCIAL                   Unsecured      3,307.00       3,307.97        3,307.97          94.27       0.00
IL DEPT OF REVENUE             Priority           40.00           NA              NA            0.00       0.00
ILLINOIS ALLERGY & ASTHMA      Unsecured      1,052.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         339.00      2,088.08        2,088.08          59.51       0.00
INTERNAL MEDICINE GLENBROOK M Unsecured           15.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority          261.00          0.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          761.00        314.44          314.44           0.00       0.00
JEWEL OSCO/US BANK             Unsecured         161.00           NA              NA            0.00       0.00
JUST ENERGY                    Unsecured         104.00           NA              NA            0.00       0.00
KENOSHA COUNTY CIRCUIT COURT Unsecured           178.00           NA              NA            0.00       0.00
LINCOLN PARK DENTAL SPEC LTD   Unsecured          89.00           NA              NA            0.00       0.00
Mabt/Contfin                   Unsecured         660.00           NA              NA            0.00       0.00
Mci                            Unsecured      1,310.00            NA              NA            0.00       0.00
Medsource Rx Pharmacy, LLC     Unsecured          60.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-43317         Doc 42      Filed 10/11/18 Entered 10/11/18 10:10:24                    Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
MIDLAND FUNDING                 Unsecured         621.00          621.39        621.39          17.71         0.00
MONTGOMERY WARD                 Unsecured         288.00          288.38        288.38           0.00         0.00
NICOR GAS                       Unsecured      1,002.00         1,168.10      1,168.10          19.01         0.00
NORTHSHORE UNIV HEALTH SYSTEMUnsecured         7,515.00              NA            NA            0.00         0.00
NORTHSHORE UNIV HEALTH SYSTEMUnsecured             76.00             NA            NA            0.00         0.00
ONE CLICK CASH                  Unsecured         950.00             NA            NA            0.00         0.00
PARK DANSAN                     Unsecured           0.00             NA            NA            0.00         0.00
PATHOLOGY CONSULTANTS N SHOR Unsecured             12.00             NA            NA            0.00         0.00
PEDIATRIC FACULTY FOUNDATION Unsecured             40.00             NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         393.00             NA            NA            0.00         0.00
PRA RECEIVABLES MGMT            Unsecured         666.00          665.71        665.71          18.98         0.00
PUBLISHERS BUSINESS SERVICES    Unsecured         723.00             NA            NA            0.00         0.00
RCN                             Unsecured         504.00             NA            NA            0.00         0.00
Rush North Shore Medical Center Unsecured         205.00             NA            NA            0.00         0.00
SBC                             Unsecured         335.00             NA            NA            0.00         0.00
SILVER CLOUD FINANCIAL          Unsecured         563.00             NA            NA            0.00         0.00
SKOKIE EMERGENCY SERVICES       Unsecured          80.00             NA            NA            0.00         0.00
STATE FARM                      Unsecured      2,953.00              NA            NA            0.00         0.00
THE HARTFORD INSURANCE CO       Unsecured      2,519.00              NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC       Unsecured         516.00        1,069.40      1,069.40          17.41         0.00
TRANS UNION                     Unsecured           0.00             NA            NA            0.00         0.00
US CELLULAR                     Unsecured         727.00          726.75        726.75          16.27         0.00
US DEPT OF EDUCATION            Unsecured     12,640.00       12,125.17     12,125.17         345.55          0.00
VAN RU CREDIT CORP              Unsecured      2,000.00              NA            NA            0.00         0.00
WELLS FARGO BANK NA             Unsecured         260.00          260.07        260.07           0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                   $0.00
      Mortgage Arrearage                                       $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $5,900.00          $5,090.47                 $354.59
      All Other Secured                                        $0.00              $0.00                   $0.00
TOTAL SECURED:                                             $5,900.00          $5,090.47                 $354.59

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                $0.00                $0.00                 $0.00
       All Other Priority                                      $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                            $28,596.20               $729.44                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-43317         Doc 42      Filed 10/11/18 Entered 10/11/18 10:10:24                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,371.50
         Disbursements to Creditors                             $6,174.50

TOTAL DISBURSEMENTS :                                                                      $10,546.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
